Citation Nr: 1450481	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-43 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969, and from January 1971 to March 1972.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran filed a timely notice of disagreement to the May 2010 rating decision addressing the issues of entitlement to service connection for hearing loss; a petition to reopen a previously denied service connection claim for tinnitus; and the increased rating for PTSD. However, following the issuance of a statement of the case with respect to these three issues in October 2009, the Veteran submitted a November 2009 substantive appeal wherein he specifically limited his appeal to the increased rating claim for PTSD. In this regard, he checked box (B) in section 9 of his VA Form 9, identified his increased rating claim for PTSD, and provided argument with respect to that issue in section 10.  See Evans v. Shinseki, 24 Vet. App. 292 (2011).  The Veteran has not submitted any subsequent evidence or argument with respect to the hearing loss or tinnitus issues, and VA has not taken any action that could have led the Veteran to believe that the hearing loss or tinnitus issues remained on appeal.  The Board has limited its consideration accordingly.

The Board notes further that during the interim, in April 2010, VA received the Veteran's claim for a total rating based on individual unemployability (TDIU).  Thereafter, in a January 2011 rating decision, the RO increased the rating for PTSD from 50 to 70 percent, effective November 24, 2009; granted entitlement to a TDIU, effective February 1, 2010; and established basic eligibility to Dependents Educational Assistance (DEA), effective February 1, 2010.





FINDING OF FACT

The Board has received a written statement from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to an increased rating for PTSD, and the Board received the request prior to the promulgation of a decision. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to an increased rating for PTSD are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal from a May 2009 rating decision that, in pertinent part, continued a 50 percent rating for PTSD, and as noted the RO increased the rating for PTSD to 70 percent; granted a TDIU; and established eligibility to DEA benefits.  Notably, after those awards were granted in the January 2011 rating decision, the Veteran, in a February 2011 statement, requested that his pending appeal be withdrawn.

Once the Board received the Veteran's February 2011 statement withdrawing this claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.   38 U.S.C.A. § 7105(d) (5) (West 2002). 

ORDER

 The appeal seeking an increased rating for PTSD, currently rated as 70 percent disabling, is dismissed.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


